1

2

3                             UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    JOSE L. ECHAVARRIA ,                              Case No. 3:98-cv-00202-MMD-CBC
7                                      Petitioner,                    ORDER
            v.
8
9    WILLIAM GITTERE, et al.,
10                                 Respondents.
11

12         This Court granted Jose L. Echavarria’s petition for writ of habeas corpus in this
13   capital habeas corpus action on January 16, 2015. (See Order entered January 16, 2015
14   (ECF No. 210); Judgment (ECF No. 211).) The Respondents appealed (ECF Nos. 212,
15   214), and, on July 25, 2018, the Ninth Circuit Court of Appeals affirmed this Court’s
16   judgment. (See Opinion of the Court of Appeals (ECF No. 241).) The Court of Appeals
17   filed its mandate on May 21, 2019. (ECF No. 246.)
18         The January 16, 2015, order of this Court granting the writ stated:
19              It is further ordered that the second amended petition for writ of
           habeas corpus ... of the petitioner, Jose L. Echavarria, is granted.
20
                   It is further ordered that the petitioner, Jose L. Echavarria, shall be
21         released from custody within sixty (60) days, unless the respondents file in
           this action, within that sixty-day period, a written notice of election to retry
22         Echavarria, and the State thereafter, within one hundred eighty (180) days
           after the filing of that notice, commences jury selection in the retrial. Either
23         party may request from this Court reasonable modification of the time
           limits set forth in this paragraph.
24
                   It is further ordered that the judgment in this action shall be stayed
25         pending the conclusion of any appellate or certiorari review in the Ninth
           Circuit Court of Appeals or the United States Supreme Court, or the
26         expiration of the time for seeking such appellate or certiorari review,
           whichever occurs later.
27

28   (ECF No. 210 at 56.)
1            As the Court of Appeals has affirmed this Court’s judgment, and the appellate

2    proceedings were completed on May 21, 2019 with the filing of the Court of Appeals’

3    mandate, the stay of this Court’s judgment expired, and the judgment took effect on that

4    date.

5            It is therefore ordered that Respondents will have until and including Monday, July

6    22, 2019, to either release Echavarria from custody or file a notice of election to retry him

7    (60 days from May 21 is July 20, a Saturday). If Respondents file a notice of intent to retry

8    Echavarria, jury selection in the retrial must commence within 180 days after the notice

9    is filed.

10           It is further ordered that, pursuant to Federal Rule of Civil Procedure 25(d), the

11   Clerk of Court will substitute William Gittere for Timothy Filson as the respondent warden

12   on the docket for this case.

13           DATED THIS 22nd day of May 2019.

14

15
                                                       MIRANDA M. DU
16                                                     UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
